DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 11, 13-16, 18, 20, 21 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11 recites one or more additional composite layers, thereby resulting in an n-layer structure, wherein n =3 to 100 at lines 2-3. However, this renders the claim unclear since claim 7, from 
	Claims 13-15, 20 and 21 are likewise rejected due to their dependence from claim 11.

Claim 16 recites the limitation "the MOF" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the third polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 36, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 6, 7, 11, 13-16, 18-22, 25-29, 31-33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0243525 A1).

	With regard to claims 1 and 4, Song et al. discloses a multi-layer structure comprising a first composite layer (tie layer 12 or 13) disposed over a second composite layer (core layer 12), wherein the first layer (12 or 13) comprises 10-85 wt% or 15-80 wt% (see paragraph [0030]) of a first active material dispersed in a first elastomeric homopolymer (e.g. polydimethylsiloxane or m-TPE (see paragraphs [0035]-[0036] and Examples 21 and 22 at Table 5) and the second composite layer (11) comprises 0 wt% (i.e. none) of a second active material dispersed in a second polymer (polyolefin, see paragraph [0071] and Examples 21 and 22 at Table 5), wherein the first active material chemically or physically interacts with at least one toxic chemical and is a MOF, metal oxide, metal hydroxide, and/or zeolite (see paragraphs [0046]-[0048] and [0099]), wherein the first and second active materials are the same or different from each other and the first and second polymers differ from each other (see paragraphs [0035]-[0036] and [0071] and Examples 21 and 22 at Table 5 at Figs. 1a-1c, the abstract, paragraphs [0030]-[0036], [0041], [0046]-[0050], [0065], [0071 and [0099], and Examples 21 and 22 at Table 5.
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 6, Song et al. discloses the first active material being an MOF and present in an amount of 15-80 wt% or at least 20 wt% at paragraphs [0030], [0048] and [0065].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 7, Song et al. further discloses a third composite layer (skin  layer) 14 or 15) disposed over the first composite layer (12 or 13) on a side of the multi-layer structure opposite the second composite layer, wherein the third layer comprises a third active material dispersed in a third polymer (see paragraphs [0035]-[0036] and [0046]-[0048] and Examples 21 and 22 at Table 5), wherein the third polymer is the same as or different from the first or second polymers, and wherein the third 

	With regard to claim 11, Song et al. further discloses one or more additional composite layers (the other of 12 or 13 and 14 or 15 on the side of core layer 11 opposite the first and third layers), thereby resulting in a n=4 or n=5 layer structure, wherein at least one of the one or more additional composite layers comprises an active material that is the same as or different from the first, second, or third active material at Fig. 1c, paragraphs [0035]-[0036] and [0046]-[0048], and Examples 21 and 22 at Table 5. Song et al. also teaches that the multi-layer structure can comprises up to about 100 layers at paragraphs [0019] and [0063].

	With regard to claim 13, Song et al. discloses the first, third, and/or additional composite layers can comprise fibers or composite fibers at paragraphs [0043] and [0049]. Forming the fibers by electrospinning would have been obvious to one of ordinary skill to provide fibers having a diameter in the nanometer range to provide high surface area.

	With regard to claim 14, Song et al. discloses using combinations of two or more active materials (see paragraphs [0041] and [0046]-[0050]), wherein the active materials chemically or physically interact with different toxic chemicals at paragraphs [0041] and [0046]-[0050].

	With regard to claims 15 and 16, Song et al. discloses the active material including a copper-based MOF (HKUST-1) at paragraphs [0048] and [0099].

	With regard to claim 18, Song et al. discloses the second and third polymers being PVDF, polystyrene or polyethylene oxide at paragraphs [0034] and [0036].
	
2/g since it has the same structure and comprises the same materials as the instantly discloses structure, namely matrix polymers and porous active materials with a surface area of about 50 to about 7000 m2/g (see especially Song et al. at paragraph [0044]).

	With regard to claims 20, one of ordinary skill in the art would have recognized that additional tie layers could be provided as adhesive layers between other layers to provide further elasticity or stress dissipation. See Song et al. at paragraph [0069].

	With regard to claim 21, Song et al. discloses one or more of the layers comprising activated carbon, silicas, and/or catalysts at paragraphs [0041], [0046] and [0048].

	With regard to claim 22, Song et al. discloses the at least one toxic chemical being a contaminant at paragraph [0112]. The active materials disclosed by Song et al. (e.g. MOF, activated carbons, zeolites, etc.) are also fully capable of adsorbing additional toxic chemicals including ammonia, chlorine, carbon monoxide, sulfur dioxide, and chemical warfare agents.

	With regard to claim 25, Song et al. discloses the multi-layer structure being a mixed matrix membrane at the abstract and paragraph [0006].

	With regard to claim 26, Song et al. discloses an article comprising a barrier layer against one or more toxic chemicals, the barrier layer comprising the multi-layer structure of claim 1, wherein the article is a filter (see paragraph [0001]), and wherein the toxic chemical is a contaminant (see paragraph [0112]) at paragraphs [0001] and [0112]. 



	With regard to claim 28, Song et al. discloses a method for removing one or more toxic chemicals comprising providing the multi-layer structure of claim 1, having an outer surface and an inner surface, and contacting a feed stream comprising one or more toxic chemicals with outer surface of the multi-layer structure  to produce a toxic-chemical rich retentate stream and a permeate stream, wherein the one or more toxic chemicals is a contaminant at paragraphs [0001], [0009], [0018] and [0112].

	With regard to claim 29, Song et al. discloses the multi-layer structure allowing transport of moisture vapor through at least one of the layers (e.g. a permeable core (second) layer or porous tie (first) layer)  at paragraphs [0068]-[0069].

	With regard to claim 31, Song et al. discloses the one or more toxic chemicals present in the permeate stream substantially reacting with the active material (catalytic active material) before reaching the inner surface at paragraph [0041]. 

	With regard to claim 32, Song et al. discloses the feed stream being a gas or fluid at paragraphs [0001], [0009] and [0112]. It would have been obvious to one of ordinary skill in the art to recognize that the gas could be air and that the liquid could be water or a solution.

	With regard to claim 33, Song et al. discloses the multi-layer structure being an article and capable of adsorbing and removing gaseous and liquid contaminants at paragraphs [0001], [0009] and [0112]. It would have been obvious to one of ordinary skill in the art that the article could be used in a 

	With regard to claim 35, Song et al. discloses the multi-layer structure being formed by co-extruding at paragraph [0074].

	With regard to claims 37, Song et al. discloses a method for separating gases comprising providing a multi-layer structure of claim 1 having an outer surface and an inner surface, and contacting a feed stream comprising a mixture of two or more gases (e.g. carbon dioxide and at least one other gas) with the outer surface to produce a first gas-rich retentate gas stream and a second (carbon dioxide) rich-gas permeate stream, thereby separating the gas mixture into two separate gases at paragraphs [0001], [0009] and [0018].

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0243525 A1) in view of Tayano et al. (US 2005/0113517 A1).
	Song et al. does not disclose the elastomeric polymer being one of the recited block copolymers.
	Tayano et al. discloses a multi-layer structure comprising an elastomeric block copolymer wherein the elastomeric block copolymer is an elastomeric olefin-based block copolymer at paragraphs [0002], [0005] and [0037]-[0040].
	It would have been obvious to one of ordinary skill in the art to incorporate the elastomeric olefin-based block copolymer of Tayano et al. into the first layer of Song et al. to provide an elastomeric polymer having excellent flexibility, as suggested by Tayano et al. at paragraphs [0005] and [0040].

8.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0243525 A1) in view of Andersson et al. (US 2019/0250135 A1).
Song et al. discloses a method comprising providing the multi-layer structure of claim 1 having an outer surface and an inner surface, contacting a feed stream comprising one or more toxic chemicals (contaminants) with the outer surface of the multi-layer structure to produce a toxic chemical-rich retentate stream and a permeate stream at paragraphs [0001], [0009], [0018] and [0112].
	Song et al. does not disclose a method for sensing the one or more toxic chemicals comprising sensing the one or more toxic chemicals in the feed stream by one of the recited methods.
	Andersson et al. discloses sensing one or more toxic chemicals (ammonia, nitrogen dioxide, carbon monoxide, see paragraph [0012]) in a feed stream by calorimetric changes or resistive changes at paragraphs [0004], [0012], [0014]-[0015] and [0058].
	It would have been obvious to one of ordinary skill in the art to incorporate the sensing of the one or more toxic chemicals by calorimetric changes or resistive changes of Andersson et al. into the method of Song et al. to detect the presence of a chemical of interest, as suggested by Andersson et al. at paragraphs [0001].

9.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0243525 A1) in view of Niitsuma et al. (US 2010/0260657 A1).
	Song et al. does not disclose the feed stream comprising a mixture of three gases, the step of contacting the feed with producing a gas A&B-rich retentate gas stream and a gas C-rich permeate stream, and contacting the gas A&B-rich retentate gas stream with another multi-layer structure to produce a gas A-rich retentate gas stream and a gas B-rich permeate gas stream.
	Niitsuma et al. discloses a method for separating gases comprising contacting a feed gas mixture of three gases, A (methane), B (hydrogen) and C (carbon dioxide), contacting the feed gas with a membrane to produce a gas A&B-rich retentate gas stream and a gas C-rich permeate stream, and contacting the gas A&B-rich retentate gas stream with another multi-layer structure to produce a gas A-rich retentate gas stream and a gas B-rich permeate gas stream at Fig. 1 and Table A3.
.

	Allowable Subject Matter

10.	Claims 23, 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:

	With regard to claims 23 and 24, the prior art made of record does not teach or fairly suggest the multi-layer structure of claims 23 or 24 having one the recited two-layer or three-layer structures.

	With regard to claim 34, the prior art made of record does not teach or fairly suggest the multi-layer structure of claim 34 comprising providing the coating composition and forming a mixed-matrix membrane film over the contaminated surface by spraying or drop casting the coating composition over the contaminated surface.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Koros et al. reference (see especially Fig. 1 and the abstract) discloses a similar multi-layer structure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 3, 2022